NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30075

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00017-SPW-1

 v.

DERRICK LEE DEAN MOORE,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Derrick Lee Dean Moore appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon his fourth revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Moore contends that the district court procedurally erred by failing to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Moore’s
motion to expedite this appeal without oral argument is granted.
explain its calculation of the Guidelines range and its reasons for imposing the

sentence. We review for plain error, see United States v. Valencia-Barragan, 608

F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. Moore does not

dispute that the district court calculated the correct Guidelines range. He,

therefore, has not shown a reasonable probability that he would have received a

different sentence if the district court had said more about how it arrived at that

range. See United States v. Christensen, 732 F.3d 1094, 1102 (9th Cir. 2013).

Moreover, the record reflects that the district court considered Moore’s arguments

and the applicable 18 U.S.C. § 3553(a) factors and thoroughly explained its

reasons for imposing the within-Guidelines sentence, including Moore’s repeated

failure to comply with the terms of his supervision. See United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc) (sentencing court “need not tick off

each of the § 3553(a) factors to show that it has considered them”).

      AFFIRMED.




                                           2                                    21-30075